Citation Nr: 1754078	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends service connection is warranted for diabetes, which he alleges was caused by his exposure to herbicides and other chemicals while stationed in Guam.

In the March 2011 rating decision, the RO indicated that a response from the Joint Service Records Research Center (JRRC) reported that historical records do not document the spraying, testing, transporting, storage or usage of Agent Orange in Guam from May 1975 to July 1975.  Based upon this information, the RO determined that the Veteran was not exposed to herbicide agents during his military service.  However, the Veteran reported at his April 2017 hearing that he witnessed gallons of rainbow chemicals stored there as well as airplanes spraying.  The Veteran stated he was a cook and used water that came from the aquifer on Guam to cook and drink.  Additionally, the Veteran submitted articles indicating there was water contamination in Guam.  

The RO has not afforded the Veteran an examination or obtained a medical opinion to address his contentions.  In this case, the Board finds remand for a VA examination and opinion is necessary to address whether an incident of the Veteran's service, to include any exposure to contaminants therein led to the current diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA examination to assess whether his diabetes mellitus is causally connected to the Veteran's active service.

The examiner should confirm review of the claims file within the examination report.  Based on the review of the Veteran's pertinent history, to include his reported exposure to environmental containments during his service in Guam, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his diabetes is related to his period of active service.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony.

2.  After completing the above, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




